                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PATRICK CALHOUN, et al.,                            Case No. 20-cv-05146-LHK (SVK)
                                   8                    Plaintiffs,
                                                                                             PROTECTIVE ORDER RE DATA LOG
                                   9             v.                                          RETENTION
                                  10     GOOGLE LLC,                                         Dkt. Nos. 102, 109
                                  11                    Defendant.

                                  12          Based upon the facts currently before the Court, the Court ORDERS that Google need not
Northern District of California
 United States District Court




                                  13   suspend its standard retention periods applicable to data logs that reflect event-level data of
                                  14   Chrome users in the United States. This Order is without prejudice to Plaintiffs’ ability to raise a
                                  15   challenge based upon new evidence not currently before the Court.
                                  16          SO ORDERED.
                                  17   Dated: April 30, 2021
                                  18
                                  19
                                                                                                     SUSAN VAN KEULEN
                                  20                                                                 United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
